Citation Nr: 0634395	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorders, to include anxiety disorder, severe depressive 
disorder, and aggressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for acquired 
psychiatric disorder, to include anxiety disorder, anger 
disorder, and severe depressive disorder and aggressive 
disorder.  In January 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board videoconference 
hearing at the RO.


FINDINGS OF FACT

An acquired psychiatric disorder was not diagnosed in service 
or for many years thereafter; and there is no medical 
evidence relating the psychiatric disorders to service.


CONCLUSION OF LAW

Acquired psychiatric disorders were not incurred in or 
aggravated by service, nor may their incurrence or 
aggravation therein be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for acquired psychiatric disorders and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an October 2004 VA letter, prior to the 
December 2004 rating decision.  Specifically, the RO notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any additional evidence that he thought would 
support his claim, including any evidence in his possession.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2004 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records and VA medical records dated from 
August 1999 to August 2004.  The veteran notified VA that he 
had received psychiatric treatment through his employer from 
1998 to 1999.  On request from VA, however, the veteran's 
employer responded that the requested records were no longer 
available.  The veteran also indicated that he believed that 
VA counselors agreed that his current psychiatric disorder 
was related to service from a VA counseling session he had in 
February 2005.  The information described by the veteran does 
not relate to any in-service findings or treatment for a 
psychiatric disorder.  Ongoing treatment for his psychiatric 
disability already is shown.  Based on the above, the Board 
finds that reasonable efforts have been made to obtain all 
available evidence with the potential of substantiating the 
veteran's claim.  Moreover, there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current diagnoses of acquired 
psychiatric disorders, as discussed below, there is no 
evidence that these conditions were incurred in or aggravated 
by service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for acquired psychiatric 
disorders, to include anxiety disorder, anger disorder, 
severe depressive disorder and aggressive disorder.  He 
testified that his sergeants were very antagonistic towards 
him in service and humiliated him a lot.  He noted that they 
took a lot of disciplinary action against him whenever they 
got the chance and that he received about two Article 15's.  
After service, he stated that in 1984 he started to work for 
the U.S. Post Office, which triggered anger and 
aggressiveness, and eventually he accepted a medical 
retirement.  He thus contends that his current psychiatric 
disorders are directly related to his service, entitling him 
to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows current findings of psychiatric 
disorders.  VA medical records dated from August 1999 to 
August 2004 show findings of major depression, generalized 
anxiety disorder, panic disorder, and adjustment disorder 
with mixed emotional features.  

The next issue is whether there is evidence of any in-service 
incurrence of an acquired psychiatric disorder.

The service medical records are negative for any psychiatric 
findings in service.  A January 1966 separation examination 
report shows a normal psychiatric clinical evaluation.  The 
veteran did not indicate any depression, excessive worry, or 
nervous trouble of any sort.  A March 1966 physical and 
mental status report shows the veteran's physical condition 
was such that he was considered physically qualified for 
separation or re-enlistment.  The personnel records do not 
show any court martial convictions or time lost.  His 
military occupational specialty was noted to be Field Comm. 
Crew.  

As noted, the veteran indicated that he clashed with his 
sergeant in service.  He reported on another September 1999 
VA clinical record that he was beaten by four soldiers of 
another race in service and felt that his life was threatened 
by racial tension.  Upon review, however, there is nothing in 
the record to show any psychiatric problems or traumatic 
events in service.

The medical evidence after service also does not show any 
relationship between the veteran's current psychiatric 
disorders and service.  The first finding of any psychiatric 
disorder of record is in 1999, which is 33 years after 
service; so service connection for an acquired psychiatric 
disorder is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  

Additional evidence suggests the veteran's psychiatric 
disorders were related to his employment at the U.S. Post 
Office.  A July 1999 VA mental health report shows the 
veteran stated he was having problems at work and that he was 
angry all the time with increasing thoughts of killing 
himself and "taking others out with him."  He noted that he 
had problems with authority in the military and felt like the 
situation at work was "déjà vu."  A September 1999 VA 
clinical record also shows the veteran stated that his boss 
reminded him of the sergeant he clashed with in service and 
that he flashed back, feeling as if was 19 years-old again, 
his face flush and heart rate increased.  A July 2000 VA 
clinical record shows the veteran seemed to be getting better 
as the time away from the U.S. Post Office increased.  

While the Board has considered the veteran's lay assertions 
of in-service experiences that he believes lead to his 
current psychiatric disorders, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no 
medical opinion of record based on review of the claims file 
evidence that relates the veteran's current psychiatric 
disorders to service.  Thus, the veteran's assertions do not 
outweigh the medical evidence of record, which shows no in-
service findings related to any psychiatric problems or any 
other competent medical evidence relating the current 
psychiatric disorders to service.  

In sum, the preponderance of the evidence is against the 
service connection claim for acquired psychiatric disorders, 
to include anxiety disorder, severe depressive disorder, and 
aggressive disorder; and the claim is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for acquired psychiatric 
disorders, to include anxiety disorder, severe depressive 
disorder, and aggressive disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


